DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14 in the reply filed on 12/18/2020 is acknowledged.
Claims 11-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 9 recites the limitation “wherein the glass sheet comprises a formed joined surface on a center portion in a thickness direction”. Examiner is unsure what the phrase “a formed joined surface on a center portion in a thickness direction” means. When consulting the specification of the instant applicant for clarity, Examiner notes that paragraph [0064] of the instant specification states “the glass sheet of the present invention have a formed joined surface on a center portion in a thickness direction, that is, be formed by an overflow down-draw method.” Therefore, for the purposes of examination, Examiner will interpret the phrase “a formed joined surface on a center portion in a thickness direction” as meaning “formed by an overflow down-draw method” unless otherwise clarified by applicant throughout the course of prosecution. 
Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3, 6-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shinkichi et al. (WO2015056645 with reference to the provided machine translation, hereinafter referred to as Shinkichi).
Regarding Claim 1, Shinkichi discloses a glass sheet (see Shinkichi at Page 1, lines 10-11 from machine translation via EspaceNet, disclosing a non-alkali glass suitable for organic EL displays) which has a content of Li2O+Na2O+K2O of from 0 mol% to less than 1.0 mol% (see Shinkichi at Page 3, lines 98-100 from machine translation via EspaceNet, disclosing the content of alkali metal oxides (Li2O, Na2O, K2O) in the glass composition is 0.5 mol. % or less) and a content of B2O3 of from 0 mol% to less than 2.0 mol% in a glass composition (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing a glass with 0.5 mol. % B2O3
While Shinkichi does not explicitly disclose the β-OH value or the thermal shrinkage ratio of the glass from Example 11 (see Shinkichi original document at Page 13, Table 2, Example 11), the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an example substantially similar to the glass from Page 25, Table 1, Example No. 8 of the instant application. Products of identical composition may not have mutually exclusive properties. The burden is on the Applicants to prove otherwise. Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). This is further supported by Shinkichi, which discloses the glass has a β-OH value of between 0.05/mm to 0.25/mm (see Shinkichi at Page 14, lines 565-566 from  machine translation via EspaceNet). 
Regarding Claim 2, Shinkichi discloses the glass sheet has a content of B2O3 of from 0 mol% to less than 1.0 mol% in the glass composition (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing a glass with 0.5 2O3) and has a -OH value of 0.15/mm or less. While Shinkichi does not explicitly disclose the β-OH value, as stated above, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an example substantially similar to the glass from Page 25, Table 1, Example No. 8 of the instant application. Products of identical composition may not have mutually exclusive properties. See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 3, Shinkichi discloses the glass sheet has a thickness of from 0.03 mm to 0.6 mm (see Shinkichi at Page 16, lines 659-660, disclosing the glass has a thickness from 0.05 to 0.1 mm, which is within the claimed range), and comprises as a glass composition, in terms of mol%, 60% to 75% of SiO2 (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 72.44 mol. % SiO2), 8% to 16% of A12O3 (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 11.3 mol. % Al2O3), 0% to less than 2.0% of B2O3 (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 0.5 mol. % B2O3), 0% to less than 1.0% of Li2O+Na2O+K2O (see Shinkichi at Page 3, lines 98-100 from machine translation via EspaceNet, disclosing the content of alkali metal oxides (Li2O, Na2O, K2O) in the glass composition is 0.5 mol. % or less), 1% to 7% of MgO (see Shinkichi original 2O3 (see Page 12, lines 459-461 from machine translation via EspaceNet, disclosing As2O3 should not be substantially contained … substantially free of As2O3 refers to a case where the content of As2O3 in the glass composition is less than 0.05%), and 0% to less than 0.050% of Sb2O3 (see Shinkichi at Page 12, lines 462-466 from machine translation via EspaceNet, disclosing Sb2O3 … is desirable that the content is not substantially contained. Here, substantially free of Sb2O3 refers to a case where the content of Sb2O3 in the glass composition is less than 0.05 mol. %). 
Regarding Claim 6, Shinkichi discloses the glass sheet has a strain point of 710°C or more (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing a glass with a strain point of 749°C). 
Regarding Claim 7, Shinkichi discloses the glass sheet has a liquidus temperature of 1,300°C or less (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing a glass with a liquidus temperature of 1,050°C).
Regarding Claim 8, Shinkichi discloses the glass sheet has a temperature at a viscosity of 102.5 dPa*s of 1,680°C or less (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing a glass with a temperature at a viscosity of 102.5 dPa*s of 1,674°C). 
Regarding Claim 9, Shinkichi discloses a glass wherein the glass sheet comprises a formed joined surface on a center portion in a thickness direction (see Shinkichi at Page 13, line 526 from machine translation via EspaceNet, disclosing the glass plate can be easily formed by the overflow down draw method).
Regarding Claim 10, Shinkichi discloses the glass sheet is used as a substrate of an OLED device (see Shinkichi at Page 16, lines 640-641 from machine translation via EspaceNet, disclosing the non-alkali glass of the present invention is preferably used for organic EL devices, especially organic EL displays).
Regarding Claim 14, Shinkichi discloses the glass sheet has a thickness of from 0.03 mm to 0.6 mm (see Shinkichi at Page 16, lines 659-660, disclosing the glass has a thickness from 0.05 to 0.1 mm, which is within the claimed range), and comprises as a glass composition, in terms of mol%, 60% to 75% of SiO2 (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 72.44 mol. % SiO2), 8% to 16% of A12O3 (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a 2O3), 0% to less than 2.0% of B2O3 (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 0.5 mol. % B2O3), 0% to less than 1.0% of Li2O+Na2O+K2O (see Shinkichi at Page 3, lines 98-100 from machine translation via EspaceNet, disclosing the content of alkali metal oxides (Li2O, Na2O, K2O) in the glass composition is 0.5 mol. % or less), 1% to 7% of MgO (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 1.72 mol. % MgO), 2% to 10% of CaO (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 7.90 mol. % CaO), 0% to 5% of SrO (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 1.67 mol. % SrO), 0% to 7% of BaO (see Shinkichi original document at Page 13, Table 2, Example 11, disclosing an example of a glass with 4.51 mol. % BaO), 0% to less than 0.050% of As2O3 (see Page 12, lines 459-461 from machine translation via EspaceNet, disclosing As2O3 should not be substantially contained … substantially free of As2O3 refers to a case where the content of As2O3 in the glass composition is less than 0.05%), and 0% to less than 0.050% of Sb2O3 (see Shinkichi at Page 12, lines 462-466 from machine translation via EspaceNet, disclosing Sb2O3 … is desirable that the content is not substantially contained. Here, substantially free of Sb2O3 refers to a case where the content of Sb2O3.
Claim(s) 1-3, 6-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tetsuya et al. (JP2016113361 with reference to the provided machine translation, hereinafter referred to as Tetsuya).
Regarding Claim 1, Tetsuya discloses a glass sheet (see Tetsuya at [0001] from machine translation via EspaceNet, disclosing a non-alkali glass) which has a content of Li2O+Na2O+K2O of from 0 mol% to less than 1.0 mol% (see Tetsuya at [0011] from machine translation via EspaceNet, disclosing the glass is substantially free of alkali metal oxides, and "substantially free of alkali metal oxides" means that the content of alkali metal oxides (Li2O, Na2O, and K2O) in the glass composition is 0.5 mol. % or less) and a content of B2O3 of from 0 mol% to less than 2.0 mol% in a glass composition (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 0.00 mol. % B2O3) which has a β-OH value of less than 0.20/mm (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with a β-OH value of 0.1). 
Tetsuya does not explicitly disclose a glass which has a thermal shrinkage ratio of 20 ppm or less when increased in temperature from normal temperature at a rate of 5°C/min, kept at a temperature of 500°C for 1 hour, and decreased in temperature at a rate of 5°C/min, however, the claimed properties are deemed to 
Regarding Claim 2, Tetsuya discloses a glass wherein the glass sheet has a content of B2O3 of from 0 mol% to less than 1.0 mol% in the glass composition (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 0.00 mol. % B2O3
Regarding Claim 3, Tetsuya discloses the glass sheet has a thickness of from 0.03 mm to 0.6 mm (see Tetsuya at [0052] from machine translation via EspaceNet, disclosing the thickness (plate thickness) is preferably 0.7 mm or less), and comprises as a glass composition, in terms of mol%, 60% to 75% of SiO2 (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 72.96 mol. % SiO2), 8% to 16% of A12O3 (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 10.78 mol. % Al2O-3), 0% to less than 2.0% of B2O3 (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 0.00 mol. % B2O3), 0% to less than 1.0% of Li2O+Na2O+K2O (see Tetsuya at [0011] from machine translation via EspaceNet, disclosing the glass is substantially free of alkali metal oxides, and "substantially free of alkali metal oxides" means that the content of alkali metal oxides (Li2O, Na2O, and K2O) in the glass composition is 0.5 mol. % or less), 1% to 7% of MgO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 1.72 mol. % MgO), 2% to 10% of CaO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 7.89 mol. % CaO), 0% to 5% of SrO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 2.00 mol. % SrO), 0% to 7% of BaO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an 2O3 (see Tetsuya at [0040] from machine translation via EspaceNet, disclosing As2O3 and Sb2O3 are excellent in clarity, but from an environmental point of view, it is preferable not to introduce them as much as possible ... Here, "substantially free of As2O3" refers to a case where the content of As2O3 in the glass composition is less than 0.05%), and 0% to less than 0.050% of Sb2O3 (see Tetsuya at [0040] from machine translation via EspaceNet, disclosing As2O3 and Sb2O3 are excellent in clarity, but from an environmental point of view, it is preferable not to introduce them as much as possible ... Here, "substantially free of Sb2O3" refers to a case where the content of Sb2O3 in the glass composition is less than 0.05%).
Regarding Claim 6, Tetsuya further discloses the glass sheet has a strain point of 710°C or more (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with a strain point of 752°C).
Regarding Claim 7, Tetsuya further discloses the glass sheet has a liquidus temperature of 1,300°C or less (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with a liquidus temperature of 1,050°C).
Regarding Claim 8, Tetsuya further discloses the glass sheet has a temperature at a viscosity of 102.5 dPa*s of 1,680°C or less (see Tetsuya original 2.5 dPa*s of 1,675°C).
Regarding Claim 9, Tetsuya discloses the glass sheet comprises a formed joined surface on a center portion in a thickness direction (see Tetsuya at [0046] from machine translation via EspaceNet, disclosing the glass plate can be easily formed by the overflow draw down method).
Regarding Claim 10, Tetsuya discloses the glass sheet is used as a substrate of an OLED device (see Tetsuya at [0001] from machine translation via EspaceNet, disclosing a non-alkali glass suitable for organic EL displays).
Regarding Claim 14, Tetsuya discloses the glass sheet has a thickness of from 0.03 mm to 0.6 mm (see Tetsuya at [0052] from machine translation via EspaceNet, disclosing the thickness (plate thickness) is preferably 0.7 mm or less), and comprises as a glass composition, in terms of mol%, 60% to 75% of SiO2 (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 72.96 mol. % SiO2), 8% to 16% of A12O3 (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 10.78 mol. % Al2O-3), 0% to less than 2.0% of B2O3 (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 0.00 mol. % B2O3), 0% to less than 1.0% of Li2O+Na2O+K2O (see Tetsuya at [0011] from machine translation via EspaceNet, disclosing the glass is 2O, Na2O, and K2O) in the glass composition is 0.5 mol. % or less), 1% to 7% of MgO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 1.72 mol. % MgO), 2% to 10% of CaO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 7.89 mol. % CaO), 0% to 5% of SrO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 2.00 mol. % SrO), 0% to 7% of BaO (see Tetsuya original document at Page 6, Table 1, Example No. 4, disclosing an example of a glass with 4.51 mol. % BaO), 0% to less than 0.050% of As2O3 (see Tetsuya at [0040] from machine translation via EspaceNet, disclosing As2O3 and Sb2O3 are excellent in clarity, but from an environmental point of view, it is preferable not to introduce them as much as possible ... Here, "substantially free of As2O3" refers to a case where the content of As2O3 in the glass composition is less than 0.05%), and 0% to less than 0.050% of Sb2O3 (see Tetsuya at [0040] from machine translation via EspaceNet, disclosing As2O3 and Sb2O3 are excellent in clarity, but from an environmental point of view, it is preferable not to introduce them as much as possible ... Here, "substantially free of Sb2O3" refers to a case where the content of Sb2O3 in the glass composition is less than 0.05%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkichi as applied to claims 1 above, and further in view of Ellison et al. (US2013022539, hereinafter referred to as Ellison).
Regarding Claim 4, Shinkichi does not disclose the Fe2O3 content of the glass. 
Ellison is directed to an alkali-free glass sheet (see Ellison at [0058]) for use as substrates in flat panel display devices, such as, active matrix liquid crystal displays (see Ellison at [0008]). Ellison discloses an example of a glass with a Fe2O3 content of 0.01 mol. %, correlating to 100 ppm on a molar basis, which is within the claimed Fe2O3 range (See Ellison at Page 15, Table 2, Example 1). Ellison teaches that Fe2O3 may be included in the glass as a chemical fining agent, however, the concentration is preferably kept at a level of 0.2 mol. % or less because these oxides may introduce color to the glass (see Ellison at [0022]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the glass disclosed by Shinkichi to have a Fe2O3 content within 2O3. 
Regarding Claim 5, Shinkichi does not disclose the Na2O content of the glass.
While Ellison does not set forth a precise value for the Na2O content, Ellison teaches that alkalis may be present as a tramp component at levels up to about 0.1 mol % for the combined concentration of Li2O, Na2O and K2O (see Ellison at [0068]), which correlates to 1,000ppm or less on a molar basis or less for the combined concentration of Li2O, Na2O and K2O, overlapping with the claimed range of between 100 to 600ppm Na2
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the glass disclosed by Shinkichi to have the Na2O content within the overlapping claimed range as taught by Ellison with a reasonable expectation of successfully providing a glass while avoiding negative impact on the thin film transistor performance via diffusion of alkali ions. 
Conclusion
Although not relied upon to form the basis of a rejection, applicant should be aware of Tokunaga et al. (US20140287905, hereinafter referred to as Tokunaga) when drafting a response to this office action. Tokunaga is directed to an alkali-free glass (see Tokunaga at the Abstract). Tokunaga teaches the β-OH value of an alkali-free glass can be appropriately selected depending on the required characteristics of the alkali-free glass. To increase a strain point of the alkali-free glass, the β-OH value is preferably low. For example, in the case where the strain point is 735° C. or higher, and preferably 745° C. or higher, the β-OH value is preferably 0.3 mm−1 or less, more preferably 0.25 mm−1 or less, and still more preferably 0.2 mm−1 or less (see Tokunaga at [0202]). Tokunaga also discloses an example of a glass which meets the composition limitations of the instant application (see Tokunaga at Page 10, Table 1, Example 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/C.K.M./Examiner, Art Unit 1731